Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 26, 47, 57-59, 61, 76, 104, 136, 143-144, 147, 154, 171, 190-192 are presented for examination.
Claims 1, 26, 47, 57-59, 61, 76 and 104 are drawn to a method of treating cancer comprising administering an agent that reduces the level and/or activity of BRD9 in a cancer cell.
Claims 136 and 143 are drawn to a compound of Formula K-1, K-2, M-2, M-3 or O-1.
Claim 144 is drawn to a pharmaceutical composition comprising a compound according to claim 136.
Claim 147, 154, 171 and 190 are drawn to a compound of Formula I.
Claim 191 is drawn to a pharmaceutical composition comprising a compound according to claim 154.
Claim 192 is drawn to a method of treating a cancer comprising administering a compound according to claim 154.
Election/Restrictions
Applicant’s election without traverse of the species of Compound D16 found in Table 2 in the reply filed on June 17, 2022 is acknowledged.
	The elected compound has the structure 
RN   2369067-81-0  CAPLUS
CN   Acetamide, 2-[[[4-(1,2-dihydro-2-methyl-1-oxo-2,7-naphthyridin-4-yl)-
     2,6-dimethoxyphenyl]methyl]methylamino]-N-[2-[2-[2-[[2-(2,6-dioxo-3-
     piperidinyl)-2,3-dihydro-1,3-dioxo-1H-isoindol-4-
     yl]amino]ethoxy]ethoxy]ethyl]-N-methyl-  (CA INDEX NAME)

    PNG
    media_image1.png
    461
    796
    media_image1.png
    Greyscale
.
	This elected compound corresponds to the compound of Formula I according to claim 58, which is A-L-B, wherein A is Formula E-a according to claim 104, (wherein R22 is methyl, R23 is hydrogen, two R24’s are combined to form the naphthyridine ring system as depicted and s is 0), B is Formula A-1 according to claim 61 (wherein Y1 is CH2, q=0 and R3 is hydrogen).
	The elected species is embraced by the compound of formula I in page 15 of WO 2017/223452 (this has been cited in the IDS filed 04/30/2021 but a copy of the reference has not been provided). The elected compound corresponds to the compound of formula I of the reference when the targeting ligand is TL-1 (see page 31) and Dregon is formula D1 (see page 15). Thus, the elected compound is not allowable.
	The search was expanded to embrace the compound of Formula I according to claim 58 wherein A is Formula E-a according to claim 104 and B is Formula A-1 according to claim 61, wherein Y1 is -C(O)- or -CH2-.
	Claims 36, 76, 143 and 144 are withdrawn from consideration.
	Note that compounds, corresponding compositions, a method of use and a process of making that are of the same scope are considered to form a single inventive concept under PCT Rule 13.1, 37 CFR 1.475(d). The instant claims are not so linked as to form a single inventive concept. 
	The search and examination has been limited to the method use of the elected compound.
Improper Markush Rejection
	Claims 1, 26, 47, 57-59, 61, 104, 154, 171 and 190-192 are rejected under a judicially created doctrine as being drawn to an improper Markush group, that is, the claims lack unity of invention. The compounds embraced by the claims are defined in such a way that they keep changing the core of the compound that determines the classification. By changing these compounds, several patentably distinct and independent compounds are claimed. In order to have unity of invention the compounds must have “a community of chemical or physical characteristics” which justify their inclusion in a common group, and that such inclusion is not repugnant to principles of scientific classification” In re JONES (CCPA) 74 USPQ 149 (see footnote 2). The claims do not have a significant structural feature that is shared by all of its alternatives which is inventive. 
	Limiting the claims to the group indicated as having been searched would overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61, 104, 154, 171 and 190-192 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) In claims 61, 104 and 171 the term “substituted” renders the claims indefinite because one skilled in the art cannot say what the intended substituents are.
ii) In the definition of R2 the groups “heteroalkyl, heterocyclyl, heteroaryl and heteroalkenyl are indefinite because the cannot be made up solely of carbon atoms. The kind and number of heteroatoms in each group is not known. In heteroalkyl and heteroalkenyl, the location of the intended heteroatoms should be given. In the heterocyclyl, the degree of saturation and number of rings present should be given. Appropriate correction is required. See also claim 104 and 171.
iii) Also, in R2, a “thiol” is not a group but a class of compounds. If the group -SH is intended, this is a mercapto.
iv) Regarding claim 190, the compounds of Table 2 need to be inserted into the claim set. The phrase “compounds of D1-D20 in Table 2” lacks antecedent basis in the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 26, 47, 57-59, 61, 104, 154, 171, 191 and 192 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 requires “an agent that reduces the level and/or activity of BRD9 in a cancer cell” and claim 47 requires that this is a small molecule, an antibody, an enzyme, and/or a polynucleotide. The claims do not require that the compound possess any particular conserved structure, or other distinguishing feature. Thus, the claims are drawn to a genus of compounds that is defined by novelty.
	A chemical compound can be a pharmaceutical composition, a protein, a peptide, a non-peptide compound, an animal tissue extract, nucleic acids, sugars, antisense molecules, peptidomimetic, transformed cells, radiation, antibodies, antibody fragments, cyclic peptides, agonists, antagonists, inhibitors, enhancers, vegetable extracts, cell extracts, synthetic agents, biologically derived substances as well as proteinaceous substances, known, and unknown compounds. 
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The specification does not identify any particular portion of the structure that must be conserved, nor does it provide a disclosure of structure/function correlation. The distinguishing characteristics of the claimed genus are not described. Accordingly, the specification does not provide adequate written description of the claimed genus.
	To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 [10 USPQ2d 1614] (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”). Thus, an applicant complies with the written-description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572.
	See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (DC WNY 2003) and University of Rochester v. G.D. Searle & Co. et al. CAFC [(03-1304) 13 February 2004]. In University of Rochester v. G.D. Searle & Co. a patent directed to method for inhibiting prostaglandin synthesis in a human host using an unspecified compound, in order to relieve pain without side effect of stomach irritation, did not satisfy written description requirement of 35 U.S.C. §112, since the patent described the compound's desired function of reducing activity of the enzyme PGHS-2 without adversely affecting PGHS-1 enzyme activity, but did not identify said compound, since the invention consists of performing “assays” to screen compounds in order to discover those with the desired effect. The patent did not name even one compound that assays would identify as suitable for practice of the invention, or provide information such that one skilled in art could identify a suitable compound. And since the specification did not indicate that compounds are available in public depository, the claimed treatment method cannot be practiced without the compound. Thus, the inventors cannot be said to have “possessed” the claimed invention without knowing of a compound or method certain to produce said compound. Thus said patent constituted an invitation to experiment to first identify, then characterize, and then use a therapeutic a class of compound defined only by their desired properties.
According to the MPEP §2163 I. A. “the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention.  The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.”  The MPEP states in §2163 II 3 ii) “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”  Applicants have made no assertion that there is any correlation between the biological function of the compound being claimed and its structure.
According to the MPEP §2163.02 Standard for Determining Compliance With the Written Description Requirement,
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed".  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter".  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

This case was filed before Applicants had a clear idea of the structures of their desired compounds, how to make their compounds and how to use them.  
Applicants are reminded of what the U.S. Court of Appeals Federal Circuit wrote in University of California v. Eli Lilly and Co. 43 USPQ2d 1398, "In claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass.  One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass.  Accordingly, such a formula is normally an adequate description of the claimed genus."  "A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  "It is only a definition of a useful result rather than a definition of what achieves that result."  "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")".
	Therefore, the full breadth of the claim fails to meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 26, 47, 57-59, 61, 104, 154, 171 and 190-192 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley et al. (WO 2017/223452). The claims read on the methods comprising the use of the compounds in claim 31. 
Claims 1, 26, 47, 57-59, 61, 104, 154, 171 and 190-192 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remillard et al. (Angewandte Chemie, International Edition (2017), 56(21), 5738-5743). The claims read on the methods comprising the use of the compounds in pages 9, 10 and 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26, 47, 57-59, 61, 104, 154, 171 and 190-192 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (WO 2017/223452).
	The reference teaches the use of a generic group of compounds which embraces applicants’ claimed compounds (See pages 2-7, compounds of formula (I) and definitions of the variables). The claims differ from the reference by reciting specific species and a more limited genus than the reference. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole. One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole. It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 28, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624